DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/987,017 filed September 3, 2020. Claims 1-19 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steckel (US Patent 9,768,404).
Regarding claim 1, Steckel disclose a quantum dot element comprising:
a first layer (Fig. 10, 752) containing first nanoparticles;
a second layer (756) containing second nanoparticles that are nanoparticles of a different type from the first nanoparticles (Col. 7, Lines 60-67);
and a third layer (754) sandwiched between the first layer and the second layer to be adjacent to the first layer and the second layer,
wherein one of the first nanoparticles and the second nanoparticles is quantum dot phosphor particles, and
the third layer contains the first nanoparticles and the second nanoparticles (Col. 13, Lines 36-42).

Regarding claim 8, Steckel further discloses:
An electronic element such as LED (Col. 1, Lines 47-49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 9-14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckel (US Patent 9,768,404).
Regarding claim 2-3, Steckel further discloses:
A substrate (Col. 9, 53-55) configured to support the first layer, the second layer, and the third layer.
The first layer (752) is disposed at a position closer to the substrate than the second layer is, 
A central value of particle size distribution of the first nanoparticles contained in the first layer is set as a first central value,
a central value of particle size distribution of the second nanoparticles contained in the second layer is set as a second central value, and
Steckel does not explicitly disclose within the embodiment of (Fig 10) the first central value of the first nanoparticle being smaller or larger than the second central value of the second nanoparticle however Steckel does disclose the nanoparticles can have a central value smaller/larger than the other nanoparticles (See Fig. 6) .

It would have been obvious to those having ordinary skill in the art at the time of invention to form the first nanoparticles having a first central value particle size and the second nanoparticle having a second central value particle size wherein the first central value can be smaller or larger than the second central value because it will create spacing between the quantum dots to mitigate FRET and enhance quantum dot excitation in the device (Col. 8, Lines 37-49).

Regarding claim 4, Steckel further discloses:
wherein the third layer contains the second nanoparticles at least in an interface between the third layer and the first layer and the first nanoparticles at least in an interface between the third layer and the second layer (Fig. 10).

Regarding claims 9-13, Steckel discloses all of the limitations of claim 1. Although Steckel does not disclose the manufacturing method forming the first In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964 (Fed. Cir. 1985) Since claim 9 depends from claim 1 which is a structure claim, the method limitations of claim 9 (such as forming the first layer using a first liquid composition containing the first nanoparticles; forming the third layer using a third liquid composition containing the first nanoparticles and the second nanoparticles after forming of the first layer; and forming the second layer using a second liquid composition containing the second nanoparticles after forming of the third layer) are not considered germane to the issue or patentability and have not been given any patentable weight. Likewise claims 10-13 are also not given patentable weight based on their dependency form claim 9. 

Regarding claim 14, Steckel disclose a quantum dot element comprising:
first layer (752) containing first nanoparticles;
a second layer (754) containing second nanoparticles wherein the second nanoparticles can be greater than the first nanoparticles (See Fig. 6);
wherein either the first layer or the second is a light-emitting layer,
a penetration portion mixed (754) the first nanoparticles and the second nanoparticles between the first layer and the second layer. 
Steckel does not explicitly disclose in the embodiment of (Fig. 10) having voids formed by the second nanoparticles, wherein the first nanoparticles filling at least a part of the voids. However Steckel does disclose first nanoparticles filling at least a part of the voids formed by a second nanoparticle  (See Fig. 6).

It would have been obvious to those having ordinary skill in the art at the time of invention to have first nanoparticles filling at least a part of the voids formed by a second nanoparticle because it will create spacing between the quantum dots to mitigate FRET and enhance quantum dot excitation in the device (Col. 8, Lines 37-49).

Regarding claim 16, Steckel further discloses:
An electronic element such as LED (Col. 1, Lines 47-49).

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckel (US Patent 9,768,404) in view of Kubo (Pre-Grant Publication 2017/0213924).
Regarding claim 17-18, Steckel disclose all of the limitations of claim 14 (addressed above). Steckel does not disclose the element can be a light receiving element such as a solar cell. However Kubo disclose a quantum dot solar cell comprising: 
A plurality of quantum dot layers (Fig. 5, 3a & 3b) having quantum dots of different sizes to form a solar cell.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the solar cell device including a plurality of quantum dot layer having quantum dot of different particle size because it will form a solar cell/light receiving device capable of absorbing large amount of light (Paragraph [0009]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckel (US Patent 9,768,404) in view of Kubo (Pre-Grant Publication 2017/0213924) as applied to claim 17, and further in view of Nakatsugawa (Pre-Grant Publication 2015/0010130).
Regarding claim 19, Steckel and Kubo disclose all of the limitations of claim 17 (addressed above). Steckel does not disclose the element can be a light receiving element such as a imaging taking apparatus. However Nakatsugawa discloses a image detection device comprising:
A wavelength converting layer (Fig. 9, 60) of a image detection device wherein the converting layer includes quantum dot/phosphor particles (61 & 62) having different sizes.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the image detection device including first and second quantum dot having different particle sizes because it will allow spaces/voids of one of the quantum dot to be filled by the other quantum dot thereby improving the space-filling ration of the quantum dots thereby improving the image quality (Paragraph [0102]).

Allowable Subject Matter
Claims 5-7 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 is considered allowable because none of the prior art either alone or in combination discloses wherein a greater central value of the first central value and the second central value is set as Dm, a greater thickness of a thickness of the first layer and a thickness of the second layer is set as dm, and a thickness of the third layer is two times greater than Dm and smaller than dm.
Claim 6 is considered allowable because none of the prior art either alone or in combination discloses wherein, of the first nanoparticles and the second nanoparticles contained in the third layer, nanoparticles having a greater central value of particle size distribution are set as larger particle-sized nanoparticles in the third layer, and nanoparticles having a smaller central value of the particle size distribution are set as 
Claim 15 is considered allowable because none of the prior art either alone or in combination discloses wherein a central value of particle size distribution of the second nanoparticles is set as Dm, a greater thickness of a thickness of the first layer and a thickness of the second layer is set as dm, a penetration distance of the first nanoparticles penetrating into the voids formed by the second nanoparticles in the penetration portion is larger than twice Dm and smaller than dm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818